EXHIBIT 10.17

 

INTERLEUKIN GENETICS, INC.

2000 EMPLOYEE STOCK COMPENSATION PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

 

This STOCK OPTION AGREEMENT (the “Agreement”) is made between INTERLEUKIN
GENETICS, INC., a Delaware corporation (the “Company”), and
                                                 (the “Optionee”). The Board of
Directors of the Company has adopted the Interleukin Genetics, Inc. 2000
Employee Stock Compensation Plan (the “Plan”), the terms of which are
incorporated by reference herein. The Company considers that its interests will
be served by granting the Optionee an option to purchase shares of common stock
of the Company as an inducement for his or her continued and effective
performance of services for the Company. Any term used in this Agreement that is
not specifically defined herein shall have the meaning specified in the Plan.

 

IT IS AGREED:

 

1. GRANT OF OPTION. Subject to the terms of the Plan and this Agreement, on
           , 2000 (the “Date of Grant”), the Company hereby grants to the
Optionee a nonqualified stock option (the “Option”) to purchase
                     shares of the common stock of the Company, no par value per
share (the “Stock”), at a price of $                         per share, subject
to adjustment as provided in the Plan.

 

2. VESTING SCHEDULE. The Option is exercisable according to the following
schedule:

 

(a) on the first anniversary of the Date of Grant, the Option may be exercised
with respect to up to 1/4 of the shares subject to the Option;

 

(b) on each succeeding anniversary of the Date of Grant, the Option may be
exercised with respect to up to an additional 1/4 of the shares subject to the
Option, so that on the fourth anniversary of the Date of Grant the Option shall
be exercisable in full; and

 

(c) to the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.

 

3. CHANGE OF CONTROL: Notwithstanding anything to the contrary in this
agreement, if a Change in Control (as defined in the Plan) occurs during
Optionee’s employment with the Company or an Affiliate, this Option will become
immediately exercisable in full.

 

4. TERM OF OPTION. Subject to paragraphs 4, 5 and 6 hereof, the Option shall
terminate and become null and void on the earlier of (a) one day less than three
months after the severance of the employment or affiliation relationship between
the Optionee and the Company and all Affiliates for any reason other than
Retirement, death or Disability or (b) the last day of the ten-year period
commencing on the Date of Grant. The Option shall not continue to vest after
such severance of employment.

 

5. RETIREMENT OF THE OPTIONEE. The Option shall terminate and become null and
void on the earlier of (a) one day less than one year after the Retirement of
the Optionee after attaining the age of 65 or (b) the last day of the ten-year
period commencing on the Date of Grant. The Option shall not continue to vest
after such severance of employment.

 

6. DEATH OF OPTIONEE DURING EMPLOYMENT OR AFFILIATION. Upon the death of the
Optionee while in the employ of or affiliation with the Company or an Affiliate,
the Optionee’s executors, administrators or any person or persons to whom the
Option may be transferred by will or by the laws of descent and distribution
shall have the right, at any time prior to the earlier of (a) the date that is
one day less than one year following the date of the Optionee’s death or (b) the
last day of the ten-year period commencing on the Date of Grant, to exercise the
Option in whole.

 

--------------------------------------------------------------------------------


 

7. DISABILITY OF OPTIONEE. If the Optionee is severed from the employ of or
affiliation with the Company and all Affiliates due to Disability, the
Optionee’s Option shall terminate and become null and void on the earlier of (a)
the date that is one day less than one year following the date of the Optionee’s
severance of employment or affiliation with the Company or (b) the last day of
the ten-year period commencing on the Date of Grant. The Option shall not
continue to vest after such severance of employment.

 

8. EXERCISE OF OPTION. The Option may be exercised by the delivery of written
notice to the Committee setting forth the number of shares of Stock with respect
to which the Option is to be exercised, together with: (a) cash, certified
check, bank draft, or postal or express money order payable to the order of the
Company for an amount equal to the exercise price under the Option, (b) Mature
Shares with a Fair Market Value on the date of exercise equal to the aggregate
exercise price under the Option, or (c) an election to make a cashless exercise
through a registered broker-dealer.

 

9. ASSIGNMENT PROHIBITION. The Option granted to the Optionee under this
Agreement shall not be transferable or assignable by the Optionee other than by
will or the laws of descent and distribution, and shall be exercisable during
the Optionee’s lifetime only by the Optionee.

 

10. AMENDMENTS. This Agreement may not be changed or terminated orally, but only
by an agreement in writing signed by the party against whom enforcement of any
such change or termination is sought.

 

11. NO REQUIREMENT OF CONTINUED EMPLOYMENT OR AFFILIATION. The Company shall not
be deemed by the grant of the Option (as distinguished from a separate
employment agreement, if any) to be required to employ or utilize the services
of the Optionee for any period.

 

12. LEGEND. The Optionee consents to the placing on the certificate for any
shares covered by the Option of an appropriate legend restricting resale or
other transfer of such shares except in accordance with the Securities Act of
1933 and all applicable rules thereunder.

 

13. NO RIGHTS AS STOCKHOLDER. The Optionee shall not have any rights as a
stockholder with respect to any shares covered by the Option until the date of
the issuance of the stock certificate or certificates to the Optionee for such
shares following the Optionee’s exercise of the Option pursuant to its terms and
conditions and payment for the shares. No adjustment shall be made for dividends
or other rights for which the record date is prior to the date such certificate
or certificates are issued.

 

14. RESOLUTION OF DISPUTES. In the event of any difference of opinion concerning
the meaning or effect of the Plan or this Agreement, such difference shall be
resolved by the Committee referred to in the Plan.

 

15. NOTICES. All offers, notices, demands, requests, acceptances or other
communications hereunder shall be in writing and shall be deemed to have been
duly made or given if mailed by registered or certified mail, return receipt
requested. Any such notice mailed to the Company shall be addressed to its
principal office, and any notice mailed to the Optionee shall be addressed to
the Optionee’s residence address as it appears on the books and records of the
Company or to such other address as either party may hereafter designate in
writing to the other.

 

16. INUREMENT. This Agreement shall, except as herein stated to the contrary,
inure to the benefit of and bind the legal representatives, successors and
assigns of the parties hereto.

 

17. TYPE OF OPTION. The Option is a nonqualified stock option which is not
intended to be governed by section 422 of the Internal Revenue Code of 1986, as
amended.

 

18. TAX WITHHOLDING. The Optionee is authorized to use shares of Stock received
by the Optionee upon the exercise of the Option to satisfy any tax withholding
obligations of the Company that result from the exercise.

 

19. AGREEMENT TO PLAN TERMS. In accepting the Option, the Optionee accepts and
agrees to be bound by all the terms and conditions of the Plan which pertain to
incentive stock options granted under the Plan.

 

--------------------------------------------------------------------------------


 

20. GOVERNING LAW AND SEVERABILITY. The validity, construction and performance
of this agreement shall be governed by the laws of the Commonwealth of
Massachusetts.  Any invalidity of any provision of this Agreement shall not
affect the validity of any other provision.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the day and year first above written.

 

 

INTERLEUKIN GENETICS, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 


 


OPTIONEE

 

--------------------------------------------------------------------------------